Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pursuant to communications filed on 06/03/2022, this is a Notice of Allowance, wherein claims 1-20 are allowed.

Allowable Subject Matter
           After a further search and thorough examination of the present application, claims 1-20 are found to be allowable in view of the Applicant’s arguments and amendments filed on 06/03/2022 (see Applicant’s remarks, pages 8-11).

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning.
Although the prior art discloses several claimed limitations, none of the references teaches, suggest or render obvious the claimed limitations as specified at least in independent claims 1, 9 and 15 when considered as a whole.
The present application is directed to a non-obvious improvement over the following prior art references:

US 2009/0012538 to Saliman et al - which is directed to a jaw control may be a proportional control that is limited. Thus, a limiter may be included to limit the motion of the jaw(s) when the jaw control is used. A limiter may prevent the jaws from applying pressure above some threshold, preventing or limiting damage to the tissue, while still allowing it to be secured between the jaws. In some variations, this limiter is adjustable. The limiter may not completely prevent additional pressure from being applied, but it may limit it by, for example, increasing the proportionality of the proportional jaw control. Thus, as more force is applied to the control, smaller and smaller percentages of this force are translated to the tissue (either linearly or above a threshold). The force applied may be fed back to the limiter along the control mechanism. For example, the limiter may be in communication with the mechanical control mechanism (e.g., cables, pushers, etc.), pneumatic control mechanism, magnetic control mechanism, electric control mechanism, etc. In some variations, the limiter limits force applied by the jaws when the force exceeds about 20 lb (or about 5 lb, about 10 lb, about 15 lb, about 25 lbs, etc.). The linkage between the jaw movement and the jaw control may include a mechanical advantage (e.g., approximately 1.25:1). Thus, if you apply 1 pound of force to the jaw control, the jaw exerts 1.25 pounds of clamping force on the tissue over a range of pressures (particularly in variations including a limiter).

US 2009/0067973 to Eliuk et al - which is directed to controlled, at least in part, using a motor or shaft torque sensing scheme, for example, by monitoring motor current to drive the actuator. For example, torque, speed, position, and/or force limits may be placed on the actuator motion profile to close and grasp a container (e.g., syringe). In some applications, a torque profile may be established to provide an upper torque limit during a closing (e.g., grip a syringe barrel) operation, during a holding (e.g., maintain grip of syringe) operation, and during an opening (e.g., release) operation. A brake mechanism may also be present that effectively stops and/or holds a position of the actuator, thereby allowing motor current to be reduced, minimizing temperature rise, and improving overall actuator life.

Hence, claims 1-20 are allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

       /JAIME FIGUEROA/
        Primary Examiner, Art Unit 3664